Exhibit 99.1 NEWS RELEASE HECLA REPORTS LABOR STRIKE AT LUCKY FRIDAY FOR IMMEDIATE RELEASE March 13, 2017 COEUR D’ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) reported the United Steelworkers Union Local 5114 went on strike today at the Company’s Lucky Friday Mine, located in Mullan, Idaho. “We are disappointed in USW Local 5114’s decision to walk out, because this decision benefits no one – not the workers, their families, the local communities or the Company,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “Lucky Friday has been an important part of the local economy for nearly 75 years, providing jobs with an above-average wage plus benefits.” Mr. Baker continued, “Our last, best and final offer provides competitive benefits but also provides the flexibility necessary to operate the mine successfully in a changing economic and regulatory environment. Since the Lucky Friday is our highest cost mine, the changes will allow costs to improve. While it is unfortunate Local 5114 has taken this action, we believe that with Hecla's cash flow, and strong treasury, the strike will not have a material impact on our financial position.” ABOUT HECLA Founded in 1891, Hecla Mining Company (
